Citation Nr: 1214764	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  10-31 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an eye condition as secondary to service-connected Crohn's ileocolitis with anemia and post-operative perirectal abscess.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for loss of teeth as secondary to service-connected Crohn's ileocolitis with anemia and post-operative perirectal abscess.

3.  Entitlement to service connection for a kidney condition, to include as secondary to service-connected Crohn's ileocolitis with anemia and post-operative perirectal abscess.

4.  Entitlement to service connection for a liver condition, to include as secondary to service-connected Crohn's ileocolitis with anemia and post-operative perirectal abscess.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran perfected his appeal in this case in June 2010.  He elected to not have a hearing in his case at that time.  His case was certified on appeal to the Board in September 2010.

The Veteran submitted a request that he be afforded a video conference hearing that was received at the Board in March 2012.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a video conference hearing at the RO with a Veterans Law Judge of the Board sitting in Washington D.C.  Notice of the hearing date must be provided to the Veteran with a copy of such notice included in the claims folder.

2.  The Veteran and his representative should be given an opportunity to prepare for the hearing, to include review of the claims folder.  The claims folder should be returned to the Board in advance of the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. W. GREENSTREET
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


